Citation Nr: 0841156	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for compensation under 
38 U.S.C. § 1151 for Peyronie's disease/erectile dysfunction 
with deformity.

2.  Entitlement to service connection for anxiety disorder 
with depression, as secondary to Peyronie's disease.  

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2007; a transcript is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the Board obtained an independent medical 
expert opinion pursuant to 38 C.F.R. § 20.901(d).  The 
subject matter of this expert opinion pertained to the 
veteran's Peyronie's disease claim.  The Board provided the 
veteran with a copy of the opinion in September 2008.  In 
correspondence received in October 2008, the veteran 
submitted additional argument in support of his Peyronie's 
disease claim and requested that his case be remanded to the 
agency of original jurisdiction for review.  The Board must 
remand the Peyronie's disease claim in compliance with the 
veteran's request.  Because the veteran's anxiety disorder 
with depression and TDIU claims are inextricably intertwined 
with his Peyronie's disease claim, all three issues must be 
remanded at this time.

The Board also finds that the veteran's hepatitis C claim 
must be remanded.  The veteran has claimed that his hepatitis 
C was incurred as a result of a tattoo he received in March 
1963 while on active duty service (see veteran's claim, dated 
in November 2004).  The veteran's VAMC treatment records 
reflect several hepatitis C risk factors in addition to his 
tattoo.  At the veteran's Travel Board hearing, he 
acknowledged intranasal cocaine use for approximately one 
year in either 1978 or 1979.  The veteran denied using 
intravenous drugs or sharing needles.  The veteran also 
denied any surgeries prior to 1992 other than removal of 
adenoids and tonsils.  

According to a VA interim summary note, dated in January 
2001, the veteran participated in a 30-day inpatient program 
for cocaine use.  According to a gastrointestinal 
consultation, dated in May 2001, the veteran's hepatitis C 
risk factors included alcohol use, the tattoo, and 
intravenous drug use.  Intravenous drug use has not been 
confirmed and it is not clear where the examining physician 
obtained information leading him to believe this was a risk 
factor.  

The examination report prepared upon the veteran's enlistment 
to the U.S. Air Force, dated in August 1962, was negative for 
any notations regarding the presence of tattoos.  The 
veteran's discharge examination report, dated in March 1965, 
however, did note the presence of a tattoo.  Thus, it appears 
that the veteran did in fact receive a tattoo in service as 
he now claims.  The veteran's current medical records 
confirmed that he was diagnosed with hepatitis C in 2001.  VA 
must obtain a medical opinion or provide a medical 
examination to properly adjudicate this issue.  See 
38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008), see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion, or if 
necessary, provide the veteran with a 
medical examination, for the purpose of 
determining the likelihood that the 
veteran's hepatitis C was incurred as a 
result of receiving a tattoo in service in 
March 1963.  The examiner (or reviewing 
healthcare provider) is requested to 
review all pertinent records associated 
with the claims file, including but not 
limited to VAMC progress notes dated in 
January 2001 and May 2001 concerning 
initial testing for hepatitis C and the 
veteran's risk factors.  

It would be helpful if the opinion 
concerning a link between hepatitis C and 
the veteran's active duty service is 
phrased as more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
Peyronie's disease/erectile dysfunction 
with deformity; anxiety disorder with 
depression, as secondary to Peyronie's 
disease; TDIU; and hepatitis C should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




